 1
 2
 3
 4
 5                                                               JS-6
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10   TODD L. KINNAMON,                                 )   CASE No. CV 19-1044-ODW(PJW)
                                                       )
11                         Plaintiff,                  )   J U D G M E N T
                                                       )
12                  v.                                 )
                                                       )
13   BETH OH, et al.,                                  )
                                                       )
14                         Defendants.                 )
                                                       )
15
16          Pursuant to the Order granting Plaintiff’s Request for Voluntary
17   Dismissal,
18          IT IS ADJUDGED that the action is dismissed without prejudice.
19
20
21          DATED: May 15, 2019
22
                                                      OTIS D. WRIGHT, II
23                                                    UNITED STATES DISTRICT JUDGE
24
25
26
27
28   C:\Users\isabelmartinez\AppData\Local\Temp\notes95E17C\Judgment.wpd
